Citation Nr: 0727885	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  05-11 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diabetes 
mellitus with diabetic peripheral neuropathy and erectile 
dysfunction.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.


FINDINGS OF FACT

1.	A September 2002 Board declined to find that new and 
material evidence was received to reopen the veteran's 
previously denied claim for service connection for 
diabetes mellitus with peripheral neuropathy on the 
basis that there was no objective evidence that it was 
incurred in service.  The veteran did not appeal the 
Board's decision to the United States Court of Appeals 
for Veterans Claims (hereinafter referred to as "the 
Court").  

2.	In a June 2003 rating decision, the RO declined to find 
that new and material evidence was submitted to reopen 
the veteran's previously denied claim for service 
connection for diabetes mellitus with diabetic 
peripheral neuropathy on the basis that the evidence did 
not demonstrate that he was exposed to Agent Orange in 
service.  The veteran was notified in writing of the 
RO's determination and did not complete an appeal.  

3.	The evidence added to the record since the June 2003 RO 
decision that declined to find that new and material 
evidence was received to reopen the previously denied 
claim for service connection for diabetes mellitus with 
diabetic peripheral neuropathy is cumulative and 
redundant and does not raise a reasonable possibility of 
substantiating the claim for service connection for 
diabetes mellitus with diabetic peripheral neuropathy 
and erectile dysfunction.


CONCLUSION OF LAW

The June 2003 RO decision that declined to find that new and 
material evidence was received to reopen the previously 
denied claim for service connection for diabetes mellitus 
with diabetic peripheral neuropathy is final, and new and 
material evidence has not been submitted to reopen the claim 
of entitlement to service connection for diabetes mellitus 
with diabetic peripheral neuropathy and erectile dysfunction.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104(b), 7105 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits. 

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  However, as the 
appellant's request to reopen his previously denied claim for 
service connection is being denied, no disability rating or 
effective date will be assigned and, as set forth below, 
there can be no possibility of prejudice to him.  As set 
forth herein, no additional notice or development is 
indicated in the appellant's claim. 

In a July 2004 letter, issued prior to the October 2004 
rating decision on appeal, the RO informed the appellant of 
its duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  We 
therefore conclude that appropriate notice has been given in 
this case.  

Also, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The VCAA requires, 
in the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  In the present case, the veteran was 
notified of the evidence and information necessary to reopen 
the claim for service connection for diabetes mellitus in the 
July 2004 letter.

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims files, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

The Board notes that the record includes a September 1997 
letter from the Social Security Administration (SSA) to the 
effect that the veteran was entitled to disability benefits 
since November 1995, although the nature of his disability 
(or disabilities) was not described.  While records 
associated with the SSA's decision are not in the claims 
file, even assuming that the veteran was awarded SSA benefits 
due to his claimed diabetes mellitus, the SSA decision is not 
considered sufficient to overcome the objective evidence of 
record as to the origin of the veteran's diabetes mellitus.  

Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. New and Material Evidence

An October 1991 rating decision initially denied the 
veteran's claim for service connection for diabetes mellitus 
with peripheral neuropathy on the basis that the there was no 
objective evidence that the claimed disorder, diagnosed in 
June 1991,  was incurred in service or within one year of 
separation.  The veteran was notified in writing of the RO's 
decision and did not appeal, and it became final.  A January 
1992 rating decision confirmed and continued the denial on 
the basis that the additional medical evidence, dated nearly 
20 years after discharge, includes a diagnosis of diabetes 
but no competent and probative medical opinion relating it to 
service.  The veteran was notified in writing of the RO's 
action but did not appeal.  

In a September 1997 rating decision, the RO continued to deny 
the veteran's request to reopen his previously denied claim.  
The veteran was notified of that decision in writing and did 
not appeal.  Subsequently, a March 1999 rating decision 
continued to deny the veteran's claim.  The veteran appealed 
that determination and, in a September 2002 decision, the 
Board, in pertinent part, declined to find that new and 
material evidence was submitted to reopen the veteran's 
previously denied claim for service connection for diabetes 
mellitus with peripheral neuropathy.  The Board found at that 
time that the evidence added to the record, that included 
post service medical records and the veteran's oral and 
written statements, did not demonstrate the existence of 
diabetes mellitus within one year of separation from service 
in March 1971 nor was there an objective medical opinion 
relating the claimed disorder to service.  The veteran did 
not appeal the Board's decision to the Court and it became 
final.  

In a June 2003 decision, the RO declined to find that new and 
material evidence was received to reopen the veteran's claim 
for service connection for diabetes mellitus with diabetic 
peripheral neuropathy.  The RO determined that there was no 
objective evidence that the veteran was exposed to Agent 
Orange in service.  The veteran was notified of the RO's 
determination in a June 2003 letter and did not appeal the 
decision.

The evidence of record at the time of the RO's June 2003 
rating decision that declined to find that new and material 
evidence was received to reopen the veteran's previously 
denied claim for service connection for diabetes mellitus 
with peripheral neuropathy included private medical records, 
dated from February 1998 to February 2003, that reflected his 
treatment for disorders including diabetes mellitus.  

The veteran also submitted an August 2002 letter thanking him 
for his participation in VA's Agent Orange Registry, advising 
that his Agent Orange examination was completed, and 
indicating that his diagnoses included diabetes mellitus and 
peripheral neuropathy.

Also of record at the time of June 2003 rating decision that 
declined to reopen the veteran's previously denied claim was 
a June 2003 response from the National Personnel Records 
Center (NPRC) to the RO's request to verify that the veteran 
served along the Demilitarized Zone (DMZ) in Korea.  The NPRC 
said the information was not a matter of record.  The veteran 
was notified of the RO's determination and his appellate 
rights in a June 2003 letter and submitted a timely notice of 
disagreement in which he said he was a wrecker driver in 
service and pulled vehicles from the DMZ.  He said he was 
there when the 2nd Inf. Div. was sprayed (with Agent Orange, 
apparently).  The veteran enclosed his service personnel 
records (DA 20) to document that in November 1970 he was a 
wheel vehicle mechanic at I Corps Headquarters at USARPAC.  
These records also show that the veteran was en-route to 
Korea in December 1969 and returned to the United States in 
February 1971.  In December 2003, a statement of the case was 
issued, but the veteran did not perfect his appeal, and the 
RO's decision became final.

The June 2003 RO decision was final based upon the evidence 
then of record.  38 U.S.C.A. § 7105.  However, a claim will 
be reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In the present case, this means that the 
Board must look at all the evidence submitted since the June 
2003 RO decision, which was the last final adjudication that 
disallowed the appellant's claim.

Under the current regulation, new and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(2006).

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  Moreover, the decision in Hodge v. West, 
155 F.3d. 1356 (Fed. Cir. 1998) stressed that under the 
regulation new evidence could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, supra, at 1363.

An application to reopen the appellant's previously denied 
claim was received by the RO in January 2004.  The evidence 
added to the record since the June 2003 RO decision that 
declined to find that new and material evidence was received 
to reopen the previously denied claim for service connection 
for diabetes mellitus with diabetic peripheral neuropathy 
includes VA and private medical records, dated in 2003 and 
2004, and the veteran's written statements in support of his 
claim.

In his January 2004 written statement, the veteran said he 
served for 7 months in Germany, and then was stationed at 
Camp Kasey with the 7th Div., I. Corps, and that Agent Orange 
was used while he was there. 

VA medical records, dated from June 2003 to February 2004, 
reflect the veteran's treatment for Type II diabetes 
mellitus.

Private medical records dated in January 2004 include a 
diagnosis of Type II diabetes mellitus.

A February 2004 VA examination report includes diagnoses of 
diabetes mellitus and peripheral neuropathy.

Such evidence is new in the sense that it has not previously 
been before the VA. However, it is essentially cumulative in 
nature in that it continues to show no more than ongoing 
treatment for the diabetes disorder.  It does not correct the 
deficits in the evidence at the time of the RO's decision in 
June 2003, nor does it otherwise raise a reasonable 
possibility of substantiating the claim.  Indeed, the record 
remains negative for any competent medical evidence of a 
nexus between the veteran's service and his current diabetes 
mellitus with diabetic peripheral neuropathy and erectile 
dysfunction.

The veteran vigorously contends in his written statements 
that he was exposed to Agent Orange while serving in Korea 
along the DMZ.

Although the veteran was in service during the applicable 
time period and has one of the enumerated diseases, diabetes 
mellitus, presumed to be caused by exposure to herbicides, 
the evidence of record does not confirm that he served in 
Vietnam and, thus, presumed to have been exposed to herbicide 
agents.  38 U.S.C.A. § 1116(f) (West 2002).  The veteran's 
personnel and service medical records do not indicate service 
in Vietnam nor does he contend to have such service.  
However, the veteran claims he was exposed to herbicides 
while stationed in Korea.  As for exposure to herbicides 
outside of Vietnam, VA has information regarding Agent Orange 
used in Korea along the DMZ.

The United States Department of Defense has confirmed that 
Agent Orange was used, from April 1968 through July 1969, 
along the DMZ.  Both the 2nd and 7th Infantry Divisions, 
United States Army, had elements in the affected area at the 
time Agent Orange was being used.  The Veterans Benefits 
Administration (VBA) provided guidance in May 2003 concerning 
claims for diseases based on exposure to herbicide agents 
used in Korea during the Vietnam era.  VBA advised that 
information obtained through the Department of Defense 
disclosed that herbicide agents were used in Korea along the 
DMZ and, in particular, for the period from April 1968 
through July 1969.  Based on these facts, VBA advised that 
claims for veterans who served in Korea during this period 
should be developed for such exposure, and that if a veteran 
was so exposed, the presumptions found in 38 C.F.R. § 
3.309(e) (2006) would apply.

Nevertheless, the veteran was not stationed in Korea during 
the period from April 1968 to July 1969, when Agent Orange 
was used.  His service personnel records clearly show that, 
in December 1969, the veteran was en-route to Korea, nearly 5 
months after the end of the requisite time period for 
exposure to Agent Orange along the DMZ, and that he was 
stationed at I Corp Headquarters in November 1970 in Korea, 
nearly 16 months after the time period when Agent Orange was 
found to be used in Korea.  Thus, the Board finds that the 
presumptive regulations regarding exposure to Agent Orange 
are not applicable in this case.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1116 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e) (2006).

The Board also recognizes the veteran's contentions that he 
was exposed to herbicides because he retrieved discarded 
vehicles from the DMZ while stationed in Korea that exposed 
him to herbicides.  However, there is no competent medical or 
scientific evidence to support this contention.  As a lay 
person, the veteran is not qualified to offer a medical 
opinion as to etiology of his disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In fact, the objective 
medical evidence of record documents that the veteran was 
diagnosed with diabetes mellitus in June 1991 that was 
described as new-onset diabetes mellitus, nearly 20 years 
after his discharge from service.

The record also fails to show that the veteran was otherwise 
exposed to Agent Orange in Korea.  See e.g., Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that a claimant 
is not precluded from establishing service connection with 
proof of direct causation); Ramey v. Brown, 9 Vet. App. 40, 
44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). See Brock 
v. Brown, 10 Vet. App. 155, 160-61 (1997).  Consequently, the 
Board concludes that the veteran was not exposed to Agent 
Orange during his service in Korea, and new and material 
evidence for service connection for diabetes mellitus with 
diabetic peripheral neuropathy and erectile dysfunction has 
not been received.
 
Here, as was the case at time of the RO's June 2003 decision, 
the objective and competent evidence fails to demonstrate 
that the veteran has diabetes mellitus as a result of active 
military service.  There is no objective evidence of his 
exposure to Agent Orange in service in Korea.

In addition, and contrary to the veteran's assertions, he 
does not meet the burden of presenting evidence as to medical 
cause and effect, or a diagnosis, merely by presenting his 
own statements, because as a layperson she is not competent 
to offer medical opinions.  The Court has made this clear in 
numerous cases.  See, e.g., Espiritu v. Derwinski, 2 Vet. 
App. at 495; see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that he has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed diabetes mellitus.  Here, the veteran 
has not submitted any medical opinion or other medical 
evidence that adequately supports his claim.  The evidence 
now of record fails to show that the veteran currently has 
diabetes mellitus related to service, including exposure to 
Agent Orange.  Thus, this claim would, even if reopened, be 
denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5107(a); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

Consequently, the Board finds that the evidence received 
since the June 2003 RO decision that denied the veteran's 
claim for service connection for diabetes mellitus with 
diabetic peripheral neuropathy is cumulative of the evidence 
previously considered by the RO and does not raise a 
reasonable possibility of substantiating the claim to warrant 
reconsideration of the merits of the claim on appeal.  As the 
evidence received since the June 2003 decision that denied 
entitlement to service connection for diabetes mellitus with 
diabetic peripheral neuropathy is not new and material, it 
follows that the claim for service connection for diabetes 
mellitus with diabetic peripheral neuropathy and erectile 
dysfunction may not be reopened.


ORDER

The application to reopen the previously denied claim for 
entitlement to service connection for diabetes mellitus with 
diabetic peripheral neuropathy and erectile dysfunction is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


